ull sdollar_figurel 00-c0 department of the treasury internal_revenue_service washington d c oq contact person id number telephone number tg bi date mar employer_identification_number area manager egend i l o t t n o w o i dear sir or madam this is in response to letters from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below a serves as the parent and is the sole member of b and c it has provided strategic planning financing and marketing services as weil as overall direction to bandc ais exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 b an acute care hospital is exempt from federal_income_tax under sec_501 c and is classified as a nonprivate foundation under sec_509 and sec_170 iii conducts fundraising and handies investments for b and is exempt from federal_income_tax under sec_501 and is classified as a nonprivate foundation under sec_509 you propose to merge a and c with and into b which shall be the surviving corporation you have stated that the corporate existence of b with all of its purposes powers and objects shall continue unaffected and unimpaired by the merger cf f upon the effective date of the merger the separate corporate existence of a and c shall cease and thereupon a b and shall be a single corporation b which shall continue to be governed by state nonprofit corporation law the name of b will be changed to a and all assets and liabilities of a and c will be transferred to b the articles of incorporation and bylaws of b will be amended as of the date of the merger to state a number of nonsubstantive amendments including the name change you have requested the following rulings in connection with these transactions the proposed merger and amendments will not adversely affect the tax exempt status of a b or c under sec_501 of the code the proposed merger and amendments will not adversely affect the nonprivate foundation status of a b or c under sec_509 of the code the transfer of assets and liabilities from a and c to b pursuant to the merger will not result in gain_or_loss being recognized by a b or c under sec_511 through of the code sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose and that promoting the health of the general community constitutes a sufficient basis for tax-exempt status within the meaning of sec_501 c sec_509 of the code provides that all organizations described in sec_501 c are private_foundations except those described in paragraphs through of sec_509 sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code refers to an organization whose principal purpose or function is the providing of medical or hospital care sec_509 of the code provides that the term private_foundation does not include an organization which is organized and operated exclusively for the benefit of an organization described in sec_509 sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 wf sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of its exempt_purpose or function sec_513 of the code provides in part that the term unrelated_trade_or_business does not include any trade_or_business which is carried on in the case of an organization described in sec_501 by the organization primarily for the convenience of its employees sec_1_513-1 of the regutations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code includes as an item_of_gross_income derived from a trade_or_business a certain percentage of the income derived from or on account of each debt-financed_property sec_514 of the code provides in part that debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable or other purpose constituting the basis for its exemption under sec_501 a b and c will not adversely affect their tax exempt status under sec_501 of the code or their nonprivate foundation status under sec_509 by the proposed merger and amendments as the surviving corporation b will continue to promote health within the meaning of revrul_69_545 and the basis for its classification as a nonprivate foundation will not change contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_taxable_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee therefore the transfer of assets and liabilities from a and c to b will not result in gain_or_loss being recognized by a bor under sec_511 through of the code 200i2242021 accordingly based on all the facts and circumstances described above we rule the proposed merger and amendments will not adversely affect the tax exempt status of a b or c under sec_501 of the code the proposed merger and amendments will not adversely affect the nonprivate foundation status of a b or c under sec_509 of the code the transfer of assets and liabilities from a and c to b pursuant to the merger will not result in gain_or_loss being recognized by a b or c under sec_511 through of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing your exempt_organizations area manager of this action please keep a copy of this letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this jetter sincerely s marvin friedlander manager exempt_organizations technical group
